USDC IN/ND case 1:20-cv-00126-HAB-SLC document 1 filed 03/19/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION


KENNETH D. HUTTON,                           )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )      Case No.:
                                             )
AMERICAN AXLE &                              )
MANUFACTURING, INC.,                         )
                                             )
                                             )
               Defendant.                    )


                                         COMPLAINT

       COMES NOW the Plaintiff, Kenneth D. Hutton (“Hutton”), and for his causes of action

against the Defendant, American Axle & Manufacturing, Inc. (“AAM”), states and alleges as

follows:

                                     I. INTRODUCTION

       1.      This is an action by Hutton for damages arising out of his termination from

employment at AAM on or about May 17, 2019 in violation of the Americans with Disabilities

Act (“ADA”). Hutton was employed by AAM from June 2011 until on or about May 17, 2019.

Prior to being on medical leave from on or about April 2017 until July 2018, Hutton held the

position of Line Lead. Hutton suffers from diabetes and developed a condition in his left foot

called Charcot foot, a condition wherein the bones of the foot become deformed and neuropathy

sets in. He was on medical leave from this condition from April 2017 until July 2018. In April

2018, Hutton’s doctor released him to return to work without restrictions except wearing a boot on

his left foot. Hutton was told by the Human Resources Department he could not return with

restrictions. In July 2018, Hutton obtained some orthopedic shoes and was able to return to work

                                           Page 1 of 5
USDC IN/ND case 1:20-cv-00126-HAB-SLC document 1 filed 03/19/20 page 2 of 5


but was placed in an assembly position making approximately $3.00 less. He was able to return

into the Line Lead position or a vacant forklift operator position or even a machinery position, all

of which he was qualified for and paid more than the assembly position, but he was denied those

positions. On or about the end of September 2018, Hutton’s doctor took him off work because of

the disability involving his left foot. On or about December 2018, he was released to return to

work again, worked from December 3 through December 6 and then was taken off work again by

his doctor. In January 2019, Hutton was released to return to work but had to be in a position

where he would be off his feet. There was a vacant forklift operator position which Hutton bid on

but he was told the position was given to a more senior employee. On or about May 17, 2019,

Human Resources told Hutton they had run out of options and they were taking the route of

termination. Since his termination, AAM has been advertising for forklift operators. It is Hutton’s

position that he has been discriminated against on account of his disability in violation of the ADA

in that he was not reasonably accommodated for his disability, that there were open positions

available for which he was qualified but none of the positions were offered to him, and that the

company did not engage in the interactive process with him in an attempt to find him a position

which he could perform. Hutton seeks all relief available under the ADA including, but not limited

to, back pay, front pay, compensatory damages, punitive damages, and legal fees and costs.

                                          II. PARTIES

       2.      Hutton is an individual citizen and resident of Bluffton, Indiana.

       3.      AAM is a corporation organized and existing under and by virtue of the laws of the

State of Delaware with its headquarters and principle place of business located at One Dauch

Drive, Detroit, Michigan 48211 and which operates a manufacturing facility at 131 West Harvest

Road in Bluffton, Indiana.



                                            Page 2 of 5
USDC IN/ND case 1:20-cv-00126-HAB-SLC document 1 filed 03/19/20 page 3 of 5




                                        III. JURISDICTION

        4.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331 providing

for federal question jurisdiction as this is a case arising out of or under the laws of the United States

of America, specifically the ADA. This Court also has jurisdiction by virtue of 28 U.S.C. § 1332,

the Federal Diversity Statute, in that Hutton is a citizen of the State of Indiana, AAM is a citizen

of the State of Delaware and the State of Michigan, and the matter in controversy exceeds $75,000

exclusive of interest and costs.

                                                 IV. FACTS

        5.      Hutton incorporates by reference Paragraphs 1-4 of his Complaint as if same were

fully set forth herein.

        6.      On or about September 17, 2019, Hutton filed a Charge of Discrimination with

the Equal Employment Opportunity Commission against AAM asserting violations of the ADA

        7.      AAM discriminated against Hutton with respect to his disability by not offering

him positions for which he was qualified and failing to engage in the interactive process with

him to accommodate his restrictions.

        8.      As a direct result of the unlawful discrimination by AAM, Hutton has suffered

damages.

                                   V. STATEMENT OF CLAIMS
                                           COUNT I


        9.      Hutton incorporates by reference Paragraphs 1-8 of his Complaint as if same were

fully set forth herein.



                                              Page 3 of 5
USDC IN/ND case 1:20-cv-00126-HAB-SLC document 1 filed 03/19/20 page 4 of 5


       10.     Hutton was and is a qualified individual with a disability.

       11.     AAM is an employer under the ADA.

       12.     AAM discriminated against Hutton on account of his disability by failing to offer

him open positions for which he was qualified and by failing to engage in the interactive process

with him to accommodate his restrictions.

       13.     As a direct result of the unlawful discrimination by AAM against Hutton, Hutton

has been damaged including, but not limited to, lost pay and benefits, future lost pay and

benefits, emotional distress, anxiety, embarrassment and humiliation.

                                 VI. PRAYER FOR RELIEF

       WHEREFORE, Hutton prays for judgment in his favor and for the following relief:

               a) back pay and back benefits;

               b) front pay and front benefits;

               c) compensatory damages to compensate him for his emotional distress,

                  embarrassment, anxiety, and humiliation;

               d) punitive damages;

               e) attorney’s fees and costs of this action; and

               f) all other further relief appropriate under the circumstances.


                                        JURY DEMAND

       Plaintiff, Kenneth D. Hutton, hereby demands a trial by jury as to all issues so triable.




                                            Page 4 of 5
USDC IN/ND case 1:20-cv-00126-HAB-SLC document 1 filed 03/19/20 page 5 of 5




                                          Respectfully submitted,


                                          THEISEN & ASSOCIATES, LLC

                                          /s/ John C. Theisen______________
                                          John C. Theisen (549-02)
                                          Nathaniel O. Hubley (28609-64)
                                          810 S. Calhoun Street, Suite 200
                                          Fort Wayne, IN 46802
                                          Telephone: 260-422-4255
                                           Attorneys for Plaintiff




                                 Page 5 of 5
